United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3865
                                     ___________

Janice Johnson,                           *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Officer Cox,                              *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: July 3, 2001

                                    Filed: July 10, 2001
                                     ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Arkansas inmate Janice Johnson appeals the district court's dismissal without
prejudice of Johnson's civil rights complaint against a prison official, for failure to
exhaust administrative remedies as required by 42 U.S.C. § 1997e. Having reviewed
the record and Johnson's brief, we conclude the court did not commit error in
dismissing her complaint. See McAlphin v. Morgan, 216 F.3d 680, 682 (8th Cir. 2000)
(per curiam). We affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-